               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                       GAINESVILLE DIVISION


                                            •

In the Matter of Inspection of              •     CIVIL ACTION FILE NO.:
                                                  2:21-MC-16
FOUNDATION FOODS GROUP, INC.                •
                                            •
                                            •
                                            •

              ORDER and REPORT and RECOMMENDATION

      This matter appears before the Court on motions filed by Foundation Foods

Group, Inc. ("FFG").      The Occupational Safety and Health Administration

("OSHA") secured administrative warrants' for the inspection of FFG's facilities

located at 2076 Memorial Park Dr., Gainesville, GA 30501. FFG filed a motion for

an emergency stay of the warrant and to unseal the application. (Doc. 5). FFG also

filed a motion to quash the warrant. (Doc. 6). OSHA submitted an opposition to the

motions (Doc. 7), and FFG filed a consolidated reply (Doc. 8). The matter is now

ripe for disposition.

                                 BACKGROUND

      The facts for purposes of resolving these motions are set forth in the

submissions of the parties. FFG's chicken processing plant in Gainesville, Georgia


  A supplemental inspection warrant (Doc. 4) extends the scope of the original
warrant to documents purported to be stored within other buildings located
elsewhere on FFGs site but otherwise does not alter the analysis set forth herein.
                                       1
is made up of four facilities. Plant 4, which is the primary focus of this dispute,

"produces cooked or partially cooked product with five lines of production." (Doc.

6-1 at 1-2). Once processed, the chicken is frozen.

         In January of this year, a liquid nitrogen freezer at the plant malfunctioned

and resulted in six workers tragically being asphyxiated and frozen. (Doc. 6-1 at 3;

Doc. 7 at 2-3).       OSHA began an investigation of that incident.          After that

investigation started, OSHA received written and oral complaints from workers

concerning other potential violations at the plant, including an ammonia leak from a

different refrigeration system than the one involved in the January incident. (Doc. 7

at 3).

         The United States Attorney's Office presented an administrative warrant

application to the undersigned in late April, and after a review of the supporting

materials, the undersigned approved of the warrant on April 20, 2021. (Doc. 1).

OSHA inspectors visited the building on April 22, 2021, to execute the warrant.

(Doc. 7). FFG stopped production on one of the lines at issue and filed its emergency

motion to stay the following day. The undersigned directed the Government to file

a response and issued a temporary stay pending resolution of the motion.2 Shortly

thereafter FFG filed its motion to quash the warrant which is also addressed herein.


2 It was apparent from the actions of the parties to that point that allowing any further
attempted inspection activity was likely to result in only more disputes and
emergency motions.
                                           2
                                   DISCUSSION

I.    Motion To Quash

      OSHA may conduct health and safety inspections of workplaces. 29 U.S.C.

§ 657. It is well settled that OSHA may seek a search warrant to perform an

inspection. Marshall v. Barlow's, Inc., 436 U.S. 307 (1978).

      FFG makes several arguments concerning the warrant3, but OSHA identifies

a potentially dispositive issue. In particular, it contends that under the reasoning of

Trinity Marine Products, Inc. v. Chao, 512 F.3d 198 (5th Cir. 2007) FFG should not

be allowed to challenge the warrant prior to its execution and instead any challenges

to the validity of the warrant should only go to whether any evidence secured could

be relied upon in an administrative action.

      A. Trinity Marine Justifies Denying FFG's Motion To Quash.

      OSHA primarily relies on Trinity Marine to support its argument that FFG's

motion is due to be denied. In that case, an employer contended that it possessed a

constitutional right to challenge an administrative search warrant via a contempt

proceeding. Trinity Marine Prods., Inc. v. Chao, 512 F.3d 198, 200 (5th Cir. 2007).



3  FFG's potential challenges to the warrant include that it "(1) lacks probable cause,
(2) may rely on information obtained during OSHA's illegal entry on January 28,
2021; (3) may rely on FFG's OSHA 300 log; (4) is not necessary as FFG has
voluntarily cooperated; and (5) irreparably harms FFG by violating its Fourth, Fifth
and Sixth Amendment rights and imposing a great financial burden for which there
is no remedy to recover." (Doc. 6-1 at 1).
                                          3
The Fifth Circuit forcefully rejected the employer's claim and identified the

principles exposing the position as flawed.

      The heart of Trinity's case is its claim there is a constitutional right —
      an amalgam of the Fourth and Fifth Amendments — to contest an
      administrative warrant's validity in federal court prior to its execution.
         [T]here is no constitutional right to a pre-execution contempt
      hearing and [] administrative warrants, like criminal warrants, can be
      executed by means of reasonable force.

      Trinity's so-called right finds no support in the Constitution's text or
      history and has never been blessed by the Supreme Court. In fact, the
      best reading of the leading Supreme Court case on point, Marshall v.
      Barlow's, Inc., 436 U.S. 307 (1978) is decidedly against Trinity's
      claim. This is not surprising, because Trinity's argument makes no
      sense: Just as in the criminal context where a search by federal
      officers violates a suspect's constitutional rights but no charges are
      filed, a victim of an unconstitutional administrative search can
      affirmatively bring the grievance before a federal tribunal by
      means of a Bivens suit. There is no danger of an unremedied
      constitutional wrong.

Trinity Marine, 512 F.3d at 202 (emphasis added).

      In reaching this decision, the Trinity Marine court emphasized two salient

points. For one, by adopting a less stringent standard of proof for administrative

warrants, the Supreme Court in Barlow 's necessarily meant that "an administrative

warrant is a less protective form of warrant." Trinity Marine, 512 F. 3d at 209. It

follows that an employer subject to an administrative search would not be able to

derail the execution of the warrant through a motion to quash if the subject of a

criminal investigation has no similar right to challenge a warrant prior to its

execution.
                                          4
      Secondly, any concerns regarding overreaching to the point of a constitutional

violation may be addressed by a Bivens action, not by a pre-enforcement challenge.

As the Trinity Marine court aptly put it:

      There is another route to remedy whatever constitutional violations
      may occur in an OSHA search: a Bivens action. Though from an
      employer's perspective, Bivens may not be a perfect remedy, it is at
      least as attractive as requiring an employer to risk contempt to get pre-
      enforcement review of an administrative warrant. But at the same time,
      Bivens has an advantage that Trinity's proposal does not: We need
      not recognize a constitutional right to defy a duly-issued warrant.

Id. at 208 (emphasis added).

      Under the circumstances presented here, even though FFG attempts to assert

its constitutional challenge through a motion to quash in federal court rather than

through an administrative contempt proceeding, the principles that support the

decision in Trinity Marine apply with equal force and require any constitutional

challenge to be asserted following the execution of the warrant.' For the reasons

stated above, it is RECOMMENDED that FFG's Motion to Quash be DENIED.

      B. Even If The Court Addressed The Merits Of FFG's Motion The Four
         Corners Doctrine Would Require The Issue To Be Resolved Without A
         Hearing Or Taking Additional Evidence As FFG Has Not Made A Proper
         Showing Under Franks To Justify Holding A Hearing.



  This Court's decision in United States v. Mar-Jac Poultry, Inc., 2:16-cv-0192-
WCO-JCF, 2016 WL10567962 (N.D. Ga. Nov. 2, 2016) does not change this result.
In that case the Court entertained a motion to quash an administrative warrant.
Notably, OSHA in that case did not argue that the procedure was inappropriate in
light of the principles set out in Trinity Marine.
                                            5
      The undersigned will address the merits of FFG's challenge to the warrant to

assist the District Judge in the event that the District Judge concludes that FFG does

have a constitutional right to assert its challenge to an administrative warrant through

a pre-enforcement motion to quash. FFG makes numerous arguments concerning

the sufficiency of and the sources of evidence which may be reflected in OSHA's

application for the warrant. In particular, it seeks a hearing to challenge the evidence

relied upon in issuing the warrant. As OSHA correctly points out, such a challenge

is inappropriate unless FFG can show it is justified in requesting a Franks hearing,

as will be addressed below.

      Generally speaking, in deciding whether a warrant was properly issued, the

consideration of issues is limited to "information brought to the magistrate's

attention — that is, within the four corners of the warrant application." Donovan v.

Mosher Steel Co., 791 F.2d 1535, 1537 (11' Cir. 1986). "The four corners rule

logically applies to all warrants, criminal or administrative." Id. In Mosher Steel,

the Court used the four corners rule to shut down an employer's attempt to go beyond

the application to challenge a warrant. In doing so, the Eleventh Circuit explained

how this decision was in harmony with the structure and purpose of the

administrative warrant scheme:

      We do not believe that Marshall v. Barlow 's ... envisions the expanded
      evidentiary inquiry sought here by [the employer] in its efforts to resist
      an inspection of its plant; an inspection, incidentally, which is itself
      limited and subject to restrictions as set forth by the magistrate in his
                                           6
      order. Rather, Barlow 's, in our view, suggests that inspection
      warrants, which are required under that opinion, are to be issued
      ex parte and "executed without delay and without prior notice."

Mosher Steel Co., 791 F.2d at 1538 (emphasis added). The exception to the four

corners rule is set out in Franks v. Delaware, 438 U.S. 154 (1978) which "requires

an evidentiary hearing when a defendant makes a substantial preliminary showing

that statements or omissions made in an affidavit [] are deliberately false or made

with reckless disregard for the truth." United States v. Goldstein, 989 F.3d 1178,

1197 (11th Cir. 2021). Despite FFG's prolific set of challenges to the warrant, none

assert a plausible basis for a conclusion that the warrant application was deliberately

false or made with a reckless disregard for the truth. Therefore, in determining

whether the warrant was based on a reasonable belief that a violation has been or is

being committed, the undersigned limits the consideration to the application and

supporting materials and will not hold a hearing or otherwise allow FFG to engage

in discovery.5   Based on the information presented to the undersigned with the

application, even if the Court entertains the motion to quash, it is

RECOMMENDED that the motion be DENIED.



5  Moreover, given the oft-cited need for administrative warrants to be executed
without disclosing the nature of the inquiry to the target, the undersigned need not
discuss the application and supporting materials other than to say the evidence which
satisfied the standard when the application was presented has not been undermined
by FFG's efforts.

                                          7
II.   Motion To Unseal

      FFG asks that the application be unsealed to assist in evaluating its challenge

to the warrant. As set out above, the administrative warrant scheme depends, to

large degree, on the inspectors securing ex parte warrants with at least some element

of surprise to secure evidence of potential violations. For its part, OSHA offers no

justification for keeping the entire docket under seal. Accordingly, FFG's motion to

unseal is granted in part and denied in part. It is hereby ORDERED that the

docket be UNSEALED, except Docs. 1-1, 1-2, 1-3, 1-4, 4-1 and 4-2, which are to

remain SEALED pending execution of the warrant.

III. Motion To Stay

      The undersigned previously granted FFG's motion to stay pending resolution

of these motions. (See Minute Entry 04/23/21). Having heard from the parties, the

motion is now ripe for disposition. Four factors are to be considered when resolving

a motion for a stay including (1) that that movant is likely to prevail on the merits,

(2) that absent a stay the movant will suffer irreparable damage; (3) that the adverse

party will suffer no substantial harm from the issuance of the stay; and (4) that the

public interest will be served by issuing the stay. Jean v. Nelson, 683 F.2d 1450,

1453 (11th Cir 1986).

      Given the recommended disposition set out above, FFG is unable to satisfy

the first factor of being likely to prevail on the merits. As to the second, there can

                                          8
be no substantial concern of irreparable harm in light of the availability of a Bivens

action should OSHA's conduct in securing the warrants later be proven to have been

unlawful. OSHA, and the general public, each have a substantial interest in moving

forward with its inspections in a timely manner, which means FFG has not satisfied

the third and fourth factors. With FFG being unable to satisfy the exacting standard

for keeping a stay in place, its motion for a stay is due to be DENIED.

                                  CONCLUSION

      It is hereby ORDERED that FFG's motion to unseal (Doc. 5) is granted in

part and denied in part. It is hereby ORDERED that the docket be UNSEALED,

except Docs. 1-1, 1-2, 1-3, 1-4, 4-1 and 4-2, which are to remain SEALED pending

return of the executed warrant. Otherwise the motion is GRANTED. The Clerk is

DIRECTED to convert this case to a Civil Action. It is further ORDERED that the

motion to stay (Doc. 5) is DENIED.

      It is further RECOMIVIENDED that the Motion to Quash (Doc. 6) be

DENIED.

      IT IS SO ORDERED, REPORTED and RECOMMENDED this 3rd day

of June, 2021.

                                       Is! .I. CLAY FULLER
                                       J. Clay Fuller
                                       United States Magistrate Judge




                                          9
